Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on March 19, 2021.
Claims 1-2, 5-8 are pending in the application.

Response to Arguments/Remarks
Claim Objections
The claims were objected to because they included reference characters which were not enclosed within parentheses.   The objections have been withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 7, 9, and 11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The rejections have been withdrawn in view of the amendments to the claims.  New grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
Claims 1-2 were rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. US Patent Publication No. 2010/0153535 in view of Hulbert et al. US Patent Publication No. 2016/0342562.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. US Patent Publication No. 2010/0153535 in view of Hulbert et al. US Patent Publication No. 2016/0342562, Bennett US Patent Application No. 2008/0133413, and Postrel, US Patent Publication No. 2014/0365295.
The amendments to the claim have overcome the rejection.  Accordingly, the rejections have been withdrawn.

Drawings
The drawings are objected to because each figure is not consecutively numbered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification is objected to because the specification does not comprise a description of consecutively numbered figures.  For instance, the specification comprises a description of figure 10 but does not comprise figures 4-9.

Claim Objections
Claims 1-2, 5-8 are objected to because of the following informalities:  
The claims recite a plurality of acronyms, e.g. “NFC,” “URL,” “PWD,” “PP,” “SD,” “URL&PI NFC.”  Each of the acronyms should be rewritten in its entirety at least once in order to clearly identify claimed subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the reasons below.
There is insufficient antecedent basis for “the URL including the user’s ID” in “a URL NFC medium can store the URL including the user's ID” because the claim provides prior basis for “a URL” in the preamble but not a URL that includes the user’s ID.

The language “can” renders the claim indefinite.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  The claim comprises multiple recitations of “can,” e.g. “can support,” “can store,” “can include,” “can contain,” “can access,” etc…, and it is not clear which functions are optional or required by the claim.  

The claim recites “a PP server” more than once.  It is not clear which PP server “the PP server” is referring to in the claim.

The claim recites, “a URL PWD” then subsequent recites “the URL PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “URL PWD” as “of the user’s memory.”  

The claim recites, “a 2ndsite PWD” then subsequent recites “the 2ndsite PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “2ndsite PWD” as “of the user’s memory.”

The claim has multiple recitations of “PP server info.”  It is not clear whether each recitation is referring to the same “PP server info.”

Claim 2 is rejected for the reasons below.
There is insufficient antecedent basis for “the URL including the user’s ID” in “delivers the URL including the user's ID” because the claim provides prior basis for “a URL” in the preamble but not a URL that includes the user’s ID.

The language “can” renders the claim indefinite.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  It is not clear which functions are optional or required by the claim.  

The claim has multiple recitations of “PP server info.”  It is not clear whether each recitation is referring to the same “PP server info.”

Claim 5 is rejected for the reasons below.
There is insufficient antecedent basis for “the URL including the user’s ID” in “a URL NFC medium can store the URL including the user's ID” because the claim provides prior basis for “a URL” in the preamble but not a URL that includes the user’s ID.

The language “can” renders the claim indefinite.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  The claim comprises multiple recitations of “can,” e.g. “can support,” “can store,” “can include,” etc…, and it is not clear which functions are optional or required by the claim.  

The claim recites “a PP server” more than once.  It is not clear which PP server “the PP server” is referring to in the claim.

The claim recites, “a URL PWD” then subsequent recites “the URL PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “URL PWD” as “of the user’s memory.” 

The claim recites, “a 2ndsite PWD” then subsequent recites “the 2ndsite PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “2ndsite PWD” as “of the user’s memory.”

The claim has multiple recitations of “PP server info.”  It is not clear whether each recitation is referring to the same “PP server info.”

Claim 6 is rejected for the reasons below.
There is insufficient antecedent basis for “the URL including 2ndsite info and the user’s ID.”  The claim recites “a URL” in the preamble but not a URL that includes 2ndsite info.

The language “can” renders the claim indefinite.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  It is not clear which functions are optional or required by the claim.  

The claim recites “a PP server” more than once.  It is not clear which PP server “the PP server” is referring to in the claim.

The claim recites, “a URL PWD” then subsequent recites “the URL PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “URL PWD” as “of the user’s memory.”  

The claim recites, “a 2ndsite PWD” then subsequent recites “the 2ndsite PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “2ndsite PWD” as “of the user’s memory.”

The claim has multiple recitations of “PP server info.”  It is not clear whether each recitation is referring to the same “PP server info.”

The claim has multiple recitations of “SD info.”  It is not clear whether each recitation is referring to the same “SD info.”

Claim 7 is rejected for the reasons below.
The language “can” renders the claim indefinite.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  It is not clear which functions are optional or required by the claim.

The limitation “a URL&PI NFC medium can… store the URL including 2ndsite info and the user’ ID” renders the claim indefinite.  There is insufficient antecedent basis for “the URL including 2ndsite info and the user’s ID” because the claim provides prior basis for “a URL” in the preamble but not a URL that includes 2ndsite info and the user’s ID.

The claim recites, “a URL PWD” then subsequent recites “the URL PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “URL PWD” as “of the user’s memory.”  

The claim recites, “a 2ndsite PWD” then subsequent recites “the 2ndsite PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “2ndsite PWD” as “of the user’s memory.”

The claim recites “a PP server” more than once.  Therefore, it is not clear which PP server “the PP server” is referring to and whether each recitation of “PP server” is intended to be the same server.

The claim has multiple recitations of “PP server info.”  It is not clear whether each recitation is referring to the same “PP server info.”

There is insufficient antecedent basis for “the payment terminal.”  The claim also subsequently recites “a payment Terminal.”  It is not clear whether “a payment Terminal” is the same payment terminal as “the payment terminal.”

The claim recites “a payment server” more than once followed by “the Payment server” and “payment server.”  It is not clear which payment server “the Payment server” or “the payment server” is referring to and whether each recitation of “payment server”/”Payment server” is referring to the same “payment server.”

The claim recites “Payment request info” and “payment request info.”  It is not clear whether each recitation is referring to the same “payment request info.”

Claim 8 is rejected for the reasons below.


There is insufficient antecedent basis for “the URL including 2ndsite info and the user’s ID” because the claim provides prior basis for “a URL” in the preamble but not a URL that includes 2ndsite info and the user’s ID.

The claim recites, “a URL PWD” then subsequent recites “the URL PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “URL PWD” as “of the user’s memory.”  It is also not clear how the URL PWD is able to be “of the user’s memory.”

The claim recites, “a 2ndsite PWD” then subsequent recites “the 2ndsite PWD of the user’s memory.”  There is insufficient antecedent basis for “the user’s memory,” and the claim does not identify the “2ndsite PWD” as “of the user’s memory.”

The claim has multiple recitations of “PP server info.”  It is not clear whether each recitation is referring to the same “PP server info.”

The claim recites “payment request info” more than once.  It is not clear whether each recitation is referring to the same “payment request info.”

Allowable Subject Matter
Claims 1-2, 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action by removing the language “can” such as to require the steps and amending the claims to overcome the 112 rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445